[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
{¶ 1} This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
{¶ 2} Defendant-appellant Theodore Hoffert appeals the judgment of the trial court convicting him of telephone harassment in violation of R.C. 2917.21, a first-degree misdemeanor. Hoffert pleaded no contest to the charge and was sentenced to 180 days' incarceration, with credit for time served, and ordered to avoid contact with the victim and to pay costs.
{¶ 3} On appeal, counsel for Hoffert has filed a brief in accordance with Anders v. California,1 stating that counsel has conscientiously reviewed the record and can discern no reversible errors in the trial proceedings. Consequently, counsel has sought to withdraw from representation and requests that this court, consistent withAnders, independently review the record to determine whether the proceedings below were free from prejudicial error. Counsel, as required by Anders, has also given Hoffert an opportunity to file his own brief, but he has not done so.
{¶ 4} After reviewing the entire record, we are satisfied that Hoffert's counsel has provided her client with a diligent and thorough search of the record and that she has correctly concluded that the proceedings below were free of prejudicial error. We conclude that no meritorious issues exist for appeal and that the appeal is wholly frivolous. Accordingly, we affirm the judgment of the trial court.
{¶ 5} Although we hold that this appeal is frivolous under App.R. 23 and without "reasonable cause" under R.C. 2505.35, we refrain from taxing costs and expenses against Hoffert because he is clearly indigent.
{¶ 6} Further, a certified copy of this Judgment Entry shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Painter, P.J., Sundermann and Winkler, JJ.
1 (1967), 386 U.S. 738, 87 S.Ct. 1396.